Citation Nr: 0532526	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-11 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  The veteran died in May 2000.  His widow is the 
appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied service connection for the veteran's 
cause of death.  In August 2002, the case was transferred to 
the RO in Detroit, Michigan, based on the appellant's 
residence within that RO's jurisdiction.  In March 2005, the 
appellant testified before the Board at a hearing that was 
held at the Detroit, Michigan RO.  She submitted additional 
evidence at that hearing, along with a waiver permitting the 
Board to review that evidence without the need for initial 
consideration of the evidence by the RO.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran died in May 2000, at the age of 30, due to a 
self-inflicted intra-oral gunshot wound to the head.

3.  At the time of the veteran's death, he was service-
connected for bilateral knee disabilities, a low back 
disability, and for residuals of a closed head injury, each 
rated as 10 percent disabling, for a combined rating of 40 
percent disability.  There were no other disabilities for 
which he was service-connected.

4.  Competent evidence attributes the veteran's death to a 
service-connected closed head injury with headaches and to 
depression that was related to in-service complaints and to 
ongoing symptoms arising from service-connected disabilities.


CONCLUSION OF LAW

A service-connected disability caused the veteran's death or 
contributed substantially or materially to cause his death.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.302, 3.303, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2002; a 
rating decision in May 2002; and a statement of the case in 
April 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  VA has satisfied both the notice and duty 
to assist provisions of the law.

The Board now turns to the merits of the claim.

The appellant contends that the veteran suffered from 
depression as a result of the closed head injuries he 
sustained in service and from residual headaches associated 
with those injuries.  The appellant claims that the veteran's 
service-connected injuries and associated chronic pain 
resulted in depression, which ultimately led to his self-
inflicted death.  The appellant also contends that the 
veteran's service-connected head injuries precipitated a 
personality change and other emotional side effects, 
including erratic and impulsive behavior, such that shortly 
before his death she felt that he was entirely different from 
the person that she had once known.  

As an initial matter, the Board notes that in order to 
qualify as the surviving spouse of a veteran for the purpose 
of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried. 38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50(a)(b)(1) (2005).  The Board notes that at the 
time of the veteran's death, he and the appellant were not 
cohabiting.  The RO, however, found that the reason for this 
separation was the veteran's employment, rather than any 
estrangement, and thus determined that the appellant was 
qualified as a surviving spouse for VA purposes.  The Board 
concurs with the RO's determination in this regard, and thus 
now turns to the merits of the case.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A current disability must be 
related to service or to an incident of service origin.  
"[A] veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including diseases, such as 
psychoses, if they are shown to be manifest to a degree of 10 
percent or more within one year following the veteran's 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

However, DIC benefits may not be awarded if death resulted 
from the veteran's own willful misconduct.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.301(a), (b).  "Willful 
misconduct" is an act involving conscious wrongdoing or 
known prohibited action; it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences and must be 
the proximate cause of injury, disease or death.  See 38 
C.F.R. § 3.1(n)(1), (3).

VA has promulgated a regulation that governs service 
connection for mental unsoundness in suicide.  This 
regulation creates a presumption that an attempted suicide 
results from mental unsoundness; such a presumption undercuts 
the notion of any specific intent needed for a willful 
misconduct finding.

The regulation provides in its entirety as follows:

(a) General. (1) In order for suicide to constitute 
willful misconduct, the act of self-destruction must be 
intentional. 
      (2) A person of unsound mind is incapable of 
forming an intent (mens rea, or guilty mind, which is an 
essential element of crime or willful misconduct). 
	(3) It is a constant requirement for favorable 
action that the precipitating mental unsoundness be 
service connected.

(b) Evidence of mental condition. (1) Whether a person, 
at the time of suicide, was so unsound mentally that he 
or she did not realize the consequence of such an act, 
or was unable to resist such impulse is a question to be 
determined in each individual case, based on all 
available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide. 
      (2) The act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness.  
Therefore, where no reasonable adequate motive for 
suicide is shown by the evidence, the act will be 
considered to have resulted from mental unsoundness. 
      (3) A reasonable adequate motive for suicide may be 
established by affirmative evidence showing 
circumstances which could lead a rational person to 
self-destruction.

(c) Evaluation of evidence. (1) Affirmative evidence is 
necessary to justify reversal of service department 
findings of mental unsoundness where Department of 
Veterans Affairs criteria do not otherwise warrant 
contrary findings. 
      (2) In all instances any reasonable doubt should be 
resolved favorably to support a finding of service 
connection (see § 3.102).

38 C.F.R. § 3.302.

During service, on examination in September 1987, prior to 
entrance into service, the veteran indicated on his medical 
history report that he had undergone family counseling in 
Lexington, Kentucky, and that he had been held for general 
psychological observation at an Ann Arbor, Michigan hospital.  
The Board notes that the veteran did not indicate that he 
currently suffered from depression or nervous trouble of any 
sort.  The examiner noted that the Ann Arbor general 
psychological observation was in relation to a friend of his 
who had "gotten in trouble with the police."  His 
psychiatric evaluation revealed no abnormalities.  Additional 
service medical records describe problems involving self-care 
deficits related to neuromuscular impairment and confusion; 
as well as anxiety, fear, and ineffective coping related to 
injury (head trauma) and prognosis.  

On his June 1992 separation medical history report, the 
veteran reported various joint pains, as well as frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, nervous trouble, and periods of 
unconsciousness.  An examiner noted that the veteran was not 
suicidal with regard to his depression, but that the 
depression or worry was thought to be the reason for his 
headaches.
 
In December 1992, the veteran was awarded service connection 
for bilateral knee disabilities, a low back disability and 
for a closed head injury with headaches, each of which was 
rated as 10 percent disabling up until his death in 2000.  

Post-service medical records show that the veteran received 
occasional VA treatment for his bilateral knee disabilities 
and low back pain, and that he underwent VA examination on 
several occasions in connection with claims for service 
connection and then in connection with claims for increased 
ratings for his service-connected disabilities.  On 
examination in September 1992, the veteran was diagnosed with 
mechanical low back pain, mild degenerative joint disease of 
both knees, and was noted to have chronic headaches.  
Psychiatrically, the veteran was determined to be "mentally 
appropriate"; no psychiatric diagnosis was given.  

On examination in September 1994, the veteran's knees 
appeared stable; bilaterally, he had full range of motion 
with some pain on pressure of the patella.  He reported that 
his knee pain was similar to what it had been two years ago, 
or at the time of the last examination.  He was able to play 
sports, including basketball, since being fitted with a knee 
brace.  With regard to the veteran's low back, he reported 
that he had pain on lifting or standing for a great deal of 
time.  He had very minimal pain on the end of range of motion 
testing.  He stated that he still had chronic headaches that 
were no different from those he experienced two years ago.  
He denied having any cognitive difficulties or other 
neurologic deficits.  Diagnosis was chronic mild headache, 
status post head injury.

On examination in November 1996, the veteran stated that his 
symptoms associated with his service-connected disabilities 
had increased in intensity within the past few years.  He 
said that he had a headache approximately two times per week.  
The intensity of the headaches was severe and unrelenting, 
with photophobia and phonophobia, but without nausea or 
vomiting and without clear-cut aura.  He reported that the 
only things that helped the headaches were nonsteroidals or 
sleep.  The examiner opined that his headaches sounded like 
common migraine headaches which were probably exacerbated by 
his in-service head injury.  The impression was post-
traumatic headache disorder.  With respect to his low back 
strain, he had full range of motion, but reported pain on 
weightbearing.  With respect to his knees, he had full range 
of motion , but he stated that his right knee gave him more 
trouble with "giving out" than did the left knee.  

On orthopedic examination in January 1997, the veteran 
complained of right knee pain greater than the left.  His 
main complaint was not being able to run or climb stairs due 
to pain in the anterolateral portion of his knee.  He 
reported having had four or five episodes of his right knee 
giving way.  However, these episodes were not associated with 
large effusions or inability to continue the activity.  He 
was not currently taking any medication for his knees.  With 
regard to his low back disability, the veteran reported that 
it caused him disability in that he had lost strength.  He 
reported that he could not lift weights more than 75 pounds 
without a sharp pain.  He had no radicular pain.  Range of 
motion testing revealed normal range of motion for both the 
knees and the back.

On neurological examination in January 1997, the veteran 
reported having headaches approximately once per week, 
lasting approximately one and a half hours, although they 
occasionally lasted as long as three hours, at which point 
they generally subsided.  He denied any nausea or vomiting 
with the headaches, but did report experiencing some 
photophobia.  He additionally reported that the headaches did 
not prohibit him from doing anything he needed to do or from 
going to work, but noted that he was currently unemployed.  
He stated that the headaches began in service and were 
exacerbated by his head injuries during service.  There was 
no change in his headaches since 1992.  Physical examination 
revealed no neurological abnormalities.  Speech and memory 
were within normal limits.  The examiner opined that his 
headaches fit a description of mixed vascular headaches and 
did not appear to fit a post-concussive type of headache.  
The examiner accordingly felt that the veteran may respond to 
some type of prophylactic medication at bed time.  This is 
the last record of treatment prior to the veteran's death; 
there is no record of medical treatment dated after January 
1997 until his death in May 2000.

The veteran died in May 2000; accoding to the death 
certificate, the immediate cause of death as an intra-oral 
gunshot wound to the head.  No other underlying or 
contributory factors for the cause of death were listed.  

At her March 2005 hearing before the Board, the appellant 
submitted a February 2005 report by Elaine M. Tripi, Ph.D., 
CRC, in support of the claim.  Dr. Tripi is a licensed 
psychologist and has been certified as a specialist (i.e., 
diplomate) by the American Academy of Experts in Traumatic 
Stress.  

In her opinion, Dr. Tripi discussed the specific evidence 
that she had reviewed.  In part, Dr. Tripi noted the 
veteran's complaints in June 1992 (i.e., prior to separation 
from service) of frequent headaches, dizziness or fainting 
spells, trouble sleeping, depression or excessive worry, loss 
of memory or amnesia, nervous trouble, and a period of 
unconsciousness, and a diagnosis of tension headaches and 
dizziness associated with post-concussion syndrome.  She also 
noted treatment following head injuries in December 1989 and 
October 1991 and multiple records of treatment for tension 
headaches.  Dr. Tripi also stated as follows:

. . . During the last year of last life, [the 
veteran's] situation worsened.  He was having more 
difficulty handling the stress on his job.  He 
complained to [the appellant] about his severe 
headaches and depression.  However, he did not 
seek treatment for his depression due to the fact 
that he always wanted to be in the Criminal 
Justice field and felt that that would be held 
against him.

Between 1991 and 1999 there were approximately two 
and a half years that [the veteran] did not work 
at all.  Many times he was not logical and was 
very compulsive.  There is no indication that he 
abused alcohol or drugs.  Between 1991 after they 
got married and when he committee suicide in 2000, 
[the appellant] indicated that he complained 
frequently of headaches that were intense.  He 
also complained of other symptoms of a closed head 
injury including difficulty sleeping, irritability 
and compulsive behavior.

Unfortunately, he was evaluated for his physical 
problems, but there is no indication that he was 
ever evaluated for mental problems related to a 
head injury.  There are notations throughout his 
record that he was complaining before he was 
discharged of depression and other emotional 
symptoms.  

Based on my review of [the veteran's] record as 
well as my interview with his widow, it is my 
professional opinion that more likely than not, 
[the veteran's] closed head injury with related 
headaches, and depression caused him to become 
very distraught and to end his life by shooting 
himself.  Certainly [the veteran's] symptoms such 
as grossly inappropriate behavior, difficulty in 
work and family relations, including difficulty 
with judgment and mood, with impaired impulse 
control as well as adapting to stressful 
circumstances including work and home 
relationships are frequent complaints of 
individuals with closed head injury.  

Dr. Tripi's thorough opinion is the only medical evidence 
that specifically addresses the relationship of the veteran's 
2000 suicide to service-connected disabilities and to 
conditions arising from service.  The opinion essentially 
relates the veteran's suicide to symptoms of pain arising 
from his service-connected disabilities as well as to 
depression.  In her opinion, Dr. Tripi also suggests that the 
veteran had a history of depression even during service.  A 
review of the veteran's service medical records corroborates 
that the veteran was experiencing emotional and psychological 
symptoms because of in-service injuries and their residuals; 
indeed, at separation, he reported having various psychiatric 
symptoms, such as depression or excessive worry and nervous 
trouble.  On the basis of the veteran's in-service 
complaints, the appellant's post-service observations of the 
veteran's behavior and symptoms, and Dr. Tripi's medical 
opinion, the Board is persuaded that the veteran's suicide 
was the product of pain from service-connected disabilities 
as well as from depression and mental unsoundness that was 
related to in-service complaints and to service-connected 
disabilities.  See 38 C.F.R. § 3.302(a).  There is no 
evidence of a "reasonable adequate motive" for suicide 
(i.e., "affirmative evidence showing circumstances which 
could lead a rational person to self-destruction").  
38 C.F.R. § 3.302(b).

The Board is mindful that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  However, in this case, the 
veteran had been experiencing pain from service-connected 
disabilities - three orthopedic disabilities (patellofemoral 
syndrome of both knees and a history of low back 
injury/strain) and a history of closed head injury with 
headache.  The appellant has testified that the veteran was 
experiencing much pain prior to his death because of these 
service-connected disabilities.  Indeed, VA regulations 
recognize the importance of pain in connection with 
disabilities.  See 38 C.F.R. §§ 4.40, 4.45 (2005); see also 
38 C.F.R. § 4.10 (2005).  Therefore, the Board must consider 
the effect of the veteran's pain due to service-connected 
disabilities in connection with this appeal.

The Board also notes that there is no contrary evidence in 
this appeal, and there is no indication in the record of any 
need for additional medical evaluation.  See 38 C.F.R. 
§§ 3.159(c)(4) (regarding the circumstances under which VA is 
obligated to obtain medical opinions), 20.901 (regarding 
Board's authority to obtain medical opinions in certain 
circumstances) (2005).

In sum, the Board concludes that the weight of the evidence 
shows that the veteran's death is service-connected.  The 
Board has considered the benefit of the doubt in granting 
this benefit.  See 38 U.S.C.A. § 5107(b) (West 2002).






ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


